Citation Nr: 0606407	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for VA death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active duty service from November 1943 to June 
1946, including with a recognized guerrilla unit from 
November 1943 to July 1945, and regular Philippine army 
service from July 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination of the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to VA death pension 
benefits.  In June 2005, the matter was remanded by the Board 
to the RO so that the appellant could be provided with a 
statement of the case (SOC).  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

The appellant testified from the RO before the undersigned, 
seated in Washington, DC, at a videoconference hearing held 
in September 2005.  In the course of the hearing, the 
appellant indicated her desire to again raise a claim for 
entitlement to service connection for the cause of the 
veteran's death.  This claim was recently denied by the Board 
in June 2005.  This matter is therefore referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  In a March 1995 decision, the RO denied the appellant's 
claim for entitlement to VA nonservice-connected death 
pension benefits essentially on the basis that the veteran 
did not have qualifying military service; the appellant did 
not appeal this determination.  

2.  Evidence received since the March 1995 determination 
either duplicates or is cumulative of evidence then of 
record; does not tend to show that the veteran had the 
requisite qualifying military service; and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1995 decision is not new 
and material, and the claim for VA death pension benefits may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107.  Regulations implementing 
the VCAA have been published.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The Board notes that in cases, 
such as the instant appeal, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to provide notice 
under 38 U.S.C.A. § 5103(a) or assistance under 38 U.S.C.A. 
§ 5103A.  See VAOPGCPREC 5-2004.  The Board finds, 
regardless, that all pertinent mandates of the VCAA and 
implementing regulations are met.  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that she should submit all pertinent 
evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a July 2005 
letter essentially fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in her possession.  
Specifically, she was advised to submit "acceptable proof" 
that her deceased husband "served with regular components of 
the United States Armed Forces either in [the] United states 
Army, Navy, Marine Corps, Air Force, or Coast Guard, 
including their Reserve components to establish entitlement 
to death pension."  She is not shown to have provided any 
additional evidence.  

The Board notes that certain revised regulations pertaining 
to Filipino veterans and their beneficiaries became effective 
February 16, 2006.  See 71 Fed. Reg. 8215 (Feb. 16, 2006).  
While those regulations were published and became effective 
during the pendency of this appeal, they were not applied to 
the present claim as this case was certified to the Board 
prior to the promulgation of the regulations.  A review of 
the revised regulations does not disclose any pertinent 
change that would affect the outcome of this decision.  A 
remand for the purpose of advising the appellant of the 
revised regulations consequently is not warranted.  

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
however, although full notice was not provided to the 
appellant until after the July 2003 determination, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VA notice, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  She was provided an opportunity to 
testify before the undersigned via a videoconference hearing 
in September 2005.  Hence, because there is not a scintilla 
of evidence that any failure on the part of VA to further 
comply with the VCAA reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

The appellant essentially maintains that she is entitled to 
VA death benefits.  See VA Form 21-534, received by VA in 
March 1995.  

A certified copy of a Certificate of Death shows that the 
appellant's spouse died in July 1990.  

In September 1947, the RO submitted a VA Form 3101, "Request 
for Army Information."  In April 1949, it was certified by 
the U.S. Army that the veteran had recognized active duty 
service from November 1943 to June 1946, including with a 
recognized guerrilla unit from November 1943 to July 1945, 
and regular Philippine army service from July 1945 to June 
1946.  

Following receipt of the appellant's March 1995 claim, the 
RO, also in March 1995, denied the appellant's claim for 
entitlement to VA nonservice-connected death pension 
benefits.  The RO essentially based its determination on the 
fact that the veteran did not have qualifying military 
service.  She did not express disagreement with this 
determination.  

The appellant attempted to reopen her claim for VA death 
pension benefits in July 2002.  

The RO declined to reopen the claim of entitlement to VA 
death pension benefits in July 2003.  The RO again found 
that, as the veteran did not have qualifying "creditable" 
service, death pension benefits were not payable.  

As previously mentioned, the March 1995 RO denial of VA death 
pension benefits was essentially based on a finding that the 
veteran did not have qualifying military service.  As 
mentioned, the appellant did not appeal this determination, 
i.e., a notice of disagreement was not received by the RO 
within the one-year period that followed the issuance of the 
determination.  As such, the March 1995 action is final.  38 
U.S.C.A. § 7105.

Given the finality of the March 1995 action, the question now 
is whether new and material evidence has been presented to 
reopen the claim.  

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency, indemnity compensation 
and burial allowance.  It is not qualifying service for VA 
pension benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.40, 3.41 (2005).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the appellant's claim for VA death pension benefits was 
denied in March 1995, based essentially on a finding by the 
RO that the veteran did not have qualifying service, for new 
evidence to be material in this matter, it would have to tend 
to show that the veteran, in fact, had such qualifying 
service.  

The additional pertinent evidence received consists of a 
single document, received by the RO in July 2002 (along with 
the appellant's claim).  This document ("Certification"), 
dated in September 1981, with a letterhead showing "Republic 
of Philippines, Ministry of National Defense, General 
Headquarters, Armed Forces of the Philippines," shows, in 
pertinent part, that the veteran joined the "Grla" 
(guerrilla) in October 1943, that he had a "recognition" 
date of May 1942, and that he was "[p]rocessed" in March 
1946.  

This evidence is "new" in the sense that it was not before 
the RO at the time of the March 1995 determination.  However, 
as it relates to the instant claim, the document does not go 
to show that the veteran had the requisite qualifying service 
necessary for the appellant to be entitled to VA death 
pension benefits.  Thus, it does not relate to the 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

In sum, while the document submitted by the appellant in July 
2002, and received since the March 1995 rating determination 
may be new, it is not material, and the claim may not be 
reopened.

The Board parenthetically observes that in this case it is 
neither shown nor alleged that the veteran had any additional 
active service other than that which has already been 
certified by the Service department in April 1949.  This 
certification established that the veteran only had 
recognized guerrilla and Philippine army service.  The 
controlling regulation, 38 C.F.R. § 3.203, makes this 
determination binding; and the Court has held that a service 
department determination as to whether or not an individual 
had qualifying service is binding on VA.  See Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).  The document submitted by the appellant in 
July 2002 does not successfully counter the April 1949 
Service department certification.  Here, the appellant has 
provided no evidence that would warrant a request for re-
certification of service.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  

The Board also wishes to advise the appellant that as the 
veteran did not have qualifying service, the threshold legal 
requirement for establishing entitlement to nonservice-
connected VA death pension benefits is not met.  38 U.S.C.A. 
§ 1541; 38 C.F.R. § 3.40.


ORDER

The appeal to reopen a claim for VA death pension benefits is 
denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


